        Case 1:19-cv-04892-LJL-OTW Document 43 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
KURELL BROWN, on behalf of himself and
                                                                 :
similarly situated individuals,
                                                                 :   19-CV-4892 (LL) (OTW)
              Plaintiff,                                         :
                                                                 :          ORDER
            -against-                                            :
                                                                 :
DCD CONSTRUCTION, LLC, et al.,                                   :
                                                                 :
              Defendants.                                        :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Plaintiff is directed to submit a status letter on June 11, 2020. Plaintiff is further directed

to submit an affirmation of service along with the June 11, 2020 letter that shows service of the

letter on all Defendants.

         Plaintiff is directed to mail a copy of this Order on all Defendants and file proof of

service within seven days of this Order.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: June 4, 2020                                                             Ona T. Wang
       New York, New York                                              United States Magistrate Judge
